CONCESSION OF ERROR Per Curiam. On appeal, Appellant argues the trial court erred by imposing an upward departure sentence without articulating any grounds to justify the departure at re-sentencing. Based on the State’s proper concession of error, we agree that the trial court erred by not articulating any findings to. support departure from .the permitted deviated sentence range as recommended by the original sentencing guidelines. See Bryant v. State, 148 So.3d 1251, 1256 (Fla. 2014) (citing Pope v. State, 561 So.2d 554, 555 (Fla. 1990)); Boynton v. State, 473 So.2d 703, 704 (Fla. 4th DCA 1985), approved, 478 So.2d 351 (Fla. 1985). Accordingly, we reverse and remand for resentencing. Reversed and Remanded. Ciklin, Conner'And Klingensmith, JJ., concur.